UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY DEANGELO MCLAUGHLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:02-cr-00251-NCT-1)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Deangelo McLaughlin, Appellant Pro Se.    Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony Deangelo McLaughlin appeals the district court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no   reversible       error.      Accordingly,     we     affirm   for    the

reasons     stated    by     the    district    court.         United   States    v.

McLaughlin,     No.   1:02-cr-00251-NCT-1         (M.D.N.C.     July    13,   2011).

We   dispense   with       oral    argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2